Exhibit 10-g-5

NORDSON CORPORATION

DIRECTORS’ DEFERRED COMPENSATION SUB-PLAN

This Nordson Corporation Directors’ Deferred Compensation Sub-Plan (“Sub-Plan”)
is hereby established as a sub-plan under the Nordson Corporation 2012 Stock
Incentive and Award Plan (“Stock Incentive Plan”). The Sub-Plan is a successor
to the 2005 Nordson Corporation Directors’ Deferred Compensation Plan (the “2005
Plan”), which terminated in its entirety effective on the date that the
Company’s shareholders approved the Stock Incentive Plan, February 26, 2013,
(provided that all outstanding awards under the 2005 Plan as of the date of such
shareholder approval shall remain outstanding and shall be administered and
settled in accordance with the terms of the 2005 Plan, except as otherwise
provided herein).

 

1. Definitions. Capitalized terms used in the Sub-Plan but not defined herein
shall have the same meanings as defined in the Stock Incentive Plan. In addition
to those terms and the terms defined in the preamble hereof, the following terms
shall have the meanings set forth below, unless a different meaning is clearly
required by the context:

 

  (a) “Directors’ Compensation” means all or a portion of the fees (including
quarterly retainer fees, meeting fees, stock awards and such special or other
fees as may be authorized by the Board of Directors, but excluding Stock
Options) paid to the Directors by reason of their serving on the Board and, if
applicable, on Committees of the Board.

 

  (b) “Fair Market Value” as of any date means the closing sale price per Share
as reported in the NASDAQ Global Select Market on that date, or if the Market is
closed, on the next preceding trading day during which a sale occurred.

 

  (c) “Stock Equivalent Units” mean stock equivalent units granted under
Section 10 of the Stock Incentive Plan.

 

2. Directors’ Compensation. Each Director will have the option to defer his or
her Directors’ Compensation that is paid in the form of cash and have it either
(i) credited to an account maintained for him or her by the Company as cash or
(ii) allocated to an account maintained for him or her by the Company as Stock
Equivalent Units. Each Director will have the option to elect to defer pursuant
to this Sub-Plan the delivery of Shares earned pursuant to Restricted Share Unit
Awards, and to the extent the Restricted Share Units become vested, they will be
allocated at the time of vesting to an account maintained for him or her by the
Company as Stock Equivalent Units.

 

3. Elections to Defer Directors’ Compensation.

 

  (a)

Time of Election. Any person who is appointed to fill a vacancy on the Board, or
is newly elected as a Director, may elect on a form provided by the Company and
within thirty days (or such shorter period as specified by the Company) after
the commencement of his or her term as a Director to defer the receipt of all or
a specified portion of his or her Directors’ Compensation payable in the form of
cash and earned for services performed for the balance of the year in which the



--------------------------------------------------------------------------------

  election is made and for succeeding years. Except as otherwise provided below,
an election to defer the delivery of Shares earned pursuant to a Restricted
Share Unit Award must be made by a Director on a form provided by the Company
and no later than December 31 (or such earlier date as specified by the Company)
of the calendar year next preceding the year in which the applicable Award may
be granted. Notwithstanding the foregoing, with respect to any Award that
qualifies as “fiscal year compensation” as defined under Code Section 409A, a
Director may elect to defer such Award in accordance with this Sub-Plan on a
form provided by the Company and no later than the close of the Company’s fiscal
year (or such earlier date as specified by the Company) next preceding the first
day of the first fiscal year for which such Award would otherwise be earned.

 

  (b) Duration of an Election. An election to defer Directors’ Compensation or
Restricted Share Units will be irrevocable and will continue from calendar year
to calendar year (or from fiscal year to fiscal year, in the case of “fiscal
year compensation” deferred in accordance with this Sub-Plan) until a Director
terminates or modifies the election by written request, but, in the event of a
termination, the amount theretofore deferred will not be paid to the Director
until the dates specified in the schedule set forth in Section 5(a). Any
termination or modification of an election by written request shall be effective
as of the first day of the calendar year (or fiscal year, in the case of “fiscal
year compensation” deferred in accordance with this Sub-Plan) next following the
year in which the written request is made.

 

  (c) Election to Defer Less than All Directors’ Compensation. In the event that
any Director elects to defer less than all of the Directors’ Compensation
payable to him or her in cash for any period, the Company will first pay the
non-deferred portion of the Directors’ Compensation to the Director in cash and
will only commence to defer his or her Directors’ Compensation, whether as cash
or as Stock Equivalent Units, at such time as the entire non-deferred portion
has been paid to the Director in cash.

 

4. Election of Cash or Stock Equivalent Units; Deferral of Restricted Share
Units.

 

  (a) Designation as Cash or Stock Equivalent Units. At the time that each
Director makes an election to defer the receipt of all or a specified portion of
his or her Directors’ Compensation paid in the form of cash, the Director will
designate whether the amount of the cash compensation he or she elects to defer
will be credited to his or her account as cash or allocated as Stock Equivalent
Units. With respect to an election to defer Restricted Share Units, any deferral
will be in the form of Restricted Share Units, which when vested will be
allocated to an account maintained for him or her by the Company as Stock
Equivalent Units.

 

  (b) Change of Designation from Cash to Stock Equivalent Units. Each Director
who previously designated cash may at any time elect to have his or her
designation changed from cash to Stock Equivalent Units (but not from Stock
Equivalent

 

Directors’ Deferred Compensation Sub-Plan

Page 2



--------------------------------------------------------------------------------

  Units to cash) and all or a portion of the cash credited to his or her account
converted to Stock Equivalent Units; provided that no such election may be made
relating to all or a portion of the cash credited to his or her account within
six months of an election to receive an early distribution under Section 5(b)
hereof (if such distribution is funded by the conversion of Stock Equivalent
Units). Upon making such an election, all or the designated portion of the cash
credited to a Director’s account will be converted into Stock Equivalent Units
based on the Fair Market Value of the Shares at the date of conversion.

 

  (c) Cash Credits. The Company will maintain an account for each Director who
elects to defer Directors’ Compensation to be paid in cash and will credit his
or her account (i) on the last day of each quarter with the amount of cash
compensation he or she elects to defer which otherwise would have been paid to
him or her during the quarter and (ii) on the last day of each quarter with
interest on the balance in this account at a rate equal to the rate of interest
of Ten Year Treasury Securities as reported in the Federal Reserve Bank Constant
Maturity Series H-15 Report for the last business day of the quarter, paid on
the average daily balance in the account during the quarter. To the extent that
a Director’s account is credited with cash, the Director shall receive
distributions under this Sub-Plan in cash.

 

  (d) Stock Equivalent Units. The Company will maintain an account for each
Director who elects to defer Directors’ Compensation as Stock Equivalent Units.
After a Director makes such an election, the Company will credit his or her
account (i) on the last day of each fiscal quarter with a number of Stock
Equivalent Units equal to the quotient of the amount of a Director’s retainer he
or she elects to defer which otherwise would have been paid to him or her
divided by the Fair Market Value of the Shares on that day; and (ii) on dividend
payment dates with an additional number of Stock Equivalent Units equal to the
product of the number of Stock Equivalent Units credited to this account on the
record date multiplied by a fraction, the numerator of which is the amount of
the dividend per Share and the denominator of which is the Fair Market Value of
the Shares on the dividend payment date. To the extent that a Director’s account
is credited with Stock Equivalent Units, the Director shall receive
distributions under this Sub-Plan in Shares.

 

  (e)

Restricted Share Units. The Company will maintain an account for each Director
who elects to defer Restricted Share Units. After a Director makes such an
election, the Company will credit his or her account with the number of
Restricted Share Units deferred as of the date that the Restricted Share Units
were otherwise granted. On dividend payment dates, the Company will credit his
or her account with an additional number of Restricted Share Units equal to the
product of the number of Restricted Share Units credited to this account on the
record date multiplied by a fraction, the numerator of which is the amount of
the dividend per Share and the denominator of which is the Fair Market Value of
the Shares on the dividend payment date. Upon the vesting of the Restricted
Share Units, the

 

Directors’ Deferred Compensation Sub-Plan

Page 3



--------------------------------------------------------------------------------

  Company will credit the Director’s account with a number of Stock Equivalent
Units equal to the number of vested Restricted Share Units in the Director’s
account, including the additional Restricted Share Units representing dividends
paid during the restriction period, and the vested Restricted Share Units will
be cancelled.

 

  (f) Subject to Claims of General Creditors. All Directors’ Compensation and
Restricted Share Units deferred and amounts credited to accounts as cash, Stock
Equivalent Units or Restricted Share Units under the terms of this Section 4
will remain part of the assets of the Company and will be subject to the claims
of its general creditors.

 

5. Distribution.

 

  (a) Normal Distribution. The account maintained for each Director who elects
to defer Directors’ Compensation or Restricted Share Units will be distributed
in 16 quarterly installments (the amount of each to equal the balance in his or
her account at the particular time divided by the number of remaining
installments) beginning with the first business day of the month immediately
succeeding the month in which that Director incurs a “separation from service”
with the Company within the meaning of Code Section 409A. The undistributed
balance of any account will bear interest at the rate specified in
Section 4(c)(ii), or be credited with additional Stock Equivalent Units upon the
payment of dividends as provided in Section 4(d), until the account has been
completely distributed.

 

  (b) Early Distribution in Event of Financial Emergency. Notwithstanding the
provisions of Section 5(a), a Director may, with the consent of the Committee,
withdraw all or a portion of his or her accounts in the event of (i) a financial
emergency that is beyond the Director’s control; (ii) would cause the Director
great hardship if early withdrawal were not permitted; and (iii) qualifies as an
“unforeseeable emergency” within the meaning of Code Section 409A; provided
that, no election to receive such an early withdrawal will be permitted if it
would be funded, in whole or in part, by the conversion of Stock Equivalent
Units into cash if such election occurs within six months of an election to have
all or any portion of the Director’s cash account converted into Stock
Equivalent Units. Any such early withdrawal shall be in the form of a cash
distribution, with any Stock Equivalent Units converted into cash on the basis
set forth in Section 5(b), and will be limited to the amount necessary to meet
the emergency.

 

6. Death of a Director. A Director may elect whether, in the event of his or her
death prior to the expiration of the period during which his or her account
balance is distributable, the account balance will be distributed to his or her
estate (or designated beneficiary) in a single distribution or in the
installments contemplated by Section 5(a). Such election will be made at the
time of the election contemplated by Section 3; if no such election is made, the
account balance will be distributed in a single distribution.

 

Directors’ Deferred Compensation Sub-Plan

Page 4



--------------------------------------------------------------------------------

7. Elections Under 2005 Plan. The accounts hereunder shall remain subject to the
same elections and beneficiary designations that were controlling under the 2005
Plan immediately prior to the approval of the Stock Incentive Plan by the
Company’s shareholders for the remainder of the period or periods for which such
elections or designations are by their original terms applicable or until
revoked or modified in accordance with this Sub-Plan. Notwithstanding any
provision of this Sub-Plan or the 2005 Plan to the contrary, in no event will
the provisions of Section 7 of the 2005 Plan (Non-Competition) be given effect.

 

8. Code Section 409A. It is intended that the Sub-Plan comply with the
provisions of Code Section 409A, so as to prevent the inclusion in gross income
of any amounts deferred hereunder in a taxable year that is prior to the taxable
year or years in which such amounts would otherwise actually be paid or made
available to Directors or beneficiaries. This Sub-Plan shall be construed,
administered, and governed in a manner that effects such intent, and the Company
shall not take any action that would be inconsistent with such intent. Although
the Company shall use its best efforts to avoid the imposition of taxation,
interest and penalties under Code Section 409A, the tax treatment of deferrals
under this Sub-Plan is not warranted or guaranteed. Neither the Company, its
Subsidiaries, the Board, nor the Committee (nor its designee) shall be held
liable for any taxes, interest, penalties or other monetary amounts owed by any
Director, beneficiary or other taxpayer as a result of the Sub-Plan.

 

9. Amendment. The Company reserves the right to amend, terminate or freeze the
Sub-Plan, in whole or in part, at any time by action of the Board or its
designee. In no event shall any such action by the Board or its designee
adversely affect any Director who has an account without the consent of the
Director, unless the Board or its designee, as the case may be, determines in
good faith that such action is necessary to ensure compliance with Code
Section 409A. Except as otherwise determined by the Board and permitted by Code
Section 409A (including Treasury Regulation Section 1.409A-3(j)), in the event
that the Sub-Plan is terminated, the amounts allocated to a Director’s accounts
shall be paid to the Director or his or her beneficiary on the dates on which
the Director or beneficiary would otherwise receive payments hereunder without
regard to the termination of the Sub-Plan.

[END OF DOCUMENT]

 

Directors’ Deferred Compensation Sub-Plan

Page 5